                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 SELENE FINANCE LP,                       )
                                          )
                         PLAINTIFF        )
                                          )
 V.                                       )    CIVIL NO. 2:19-CV-00195-DBH
                                          )
 STEPHEN V. FLEURENT,                     )
 LYNN A. FLEURENT,                        )
                                          )
                         DEFENDANTS


             ORDER ON DEFENDANTS’ MOTION TO CONTINUE


      A rescheduled hearing on the plaintiff’s motion for default judgment was

scheduled for today. This morning, hours before the hearing, the court received

a letter from the defendants requesting a further continuance because they could

not take today off from work, and they had “just hired a specialist in foreclosure

and modification,” a “lawyer we hired,” who needed “more time on the case to

work with us.” Letter From Defs. (ECF No. 36). I will treat the letter as a motion

to continue, and I DENY the motion.

      Default was entered against the defendants on July 1, 2019, after they

were served on May 8, 2019, and failed to respond. Order Granting Mot. for

Entry of Default (ECF No. 13). A hearing on the plaintiff’s motion for default

judgment was scheduled for January 13, 2020. Three days before, the court

received a letter from the defendants requesting the hearing be rescheduled then

because they could not take the day off from work on account of holiday time off.

Letter Mot. to Continue Hr’g (ECF No. 29). The court granted the defendants’
request and rescheduled the hearing to today. Order Granting Mot. (ECF No.

31); Notice of Rescheduled Hr’g (ECF No. 33). On February 7, the clerk mailed

notice of the rescheduled hearing to the defendants. The plaintiff separately

mailed notice of the rescheduled hearing to the defendants on February 10.

Hartigan Aff. (ECF No. 35). The defendants acknowledge they received notice of

the hearing “11 days ago.” Letter From Defs. (ECF No. 36). Yet they waited until

the day of the hearing to request a further continuance. This seems to be a

pattern. In the meantime, the plaintiff had flown its witness here from Florida.

      I conducted the hearing today as scheduled and allowed the plaintiff to

enter evidence through the testimony of its Florida witness in support of its

motion.   However, I will delay entering an order on the motion for default

judgment and foreclosure for two (2) weeks to give the defendants time to seek

any relief that may be available to them. I therefore ORDER the defendants to

make any such filing by March 11, 2020, failing which I will proceed to rule on

the plaintiff’s motion.

      SO ORDERED.

      DATED THIS 26TH DAY OF FEBRUARY, 2020

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                               2
